Affirm and Opinion Filed September 3, 2021




                                                 In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00484-CV

 IN THE MATTER OF THE MARRIAGE OF DAWN WEEKS SPALDING
   AND STEPHEN G. SPALDING AND IN THE INTEREST OF D.S., A
                          CHILD

                    On Appeal from the 301st Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DF-16-14244

                             MEMORANDUM OPINION
                     Before Justices Pedersen, III, Reichek, and Garcia1
                              Opinion by Justice Pedersen, III
        After a bifurcation in final trial from the other issues, Stephen Spalding

appeals the trial court’s judgment in favor of Dawn Weeks Spalding, which found

that a post-nuptial Partition and Exchange Agreement (PEA) was not valid or

enforceable. In five issues, Stephen asserts the trial court abused its discretion in

(i) excluding expert testimony from a handwriting expert and (ii) finding the PEA

was not valid or enforceable. We affirm the judgment of the trial court.




    1
      The Honorable Justice Dennise Garcia succeeded the Honorable Bill Whitehill, a member of the
original panel. Justice Garcia joins this opinion after having reviewed the briefs and the record before the
Court.
                                 I.    BACKGROUND

      A. Marital Property Agreements

      Before the parties were married, Stephen and Dawn executed a Premarital

Agreement in the spring of 2000. One purpose of this Premarital Agreement was to

“help [Dawn] and at the same time keep [Stephen] protected from [Dawn’s] IRS

debt.” Regarding community property, the Premarital Agreement provides: “It is the

Parties’ intent and desire that a community property estate will be created during

their marriage.” The Premarital Agreement further enumerated six categories of

assets, which were to constitute the community estate. Stephen and Dawn initialed

each page of the Premarital Agreement. They both signed the Premarital Agreement.

Separate notaries notarized each of their signatures on the Premarital Agreement.

      Stephen and Dawn were married on April 8, 2000. In May 2000, they executed

a Property Agreement Between Spouses, which ratified their Premarital Agreement

and did not otherwise disturb their prior agreements regarding the community estate.

As with their Premarital Agreement, Stephen and Dawn (i) initialed each page and

(ii) signed the Property Agreement Between Spouses. Separate notaries notarized

each of the signatures on the Property Agreement Between Spouses.

      A dispute arose in 2009 between Stephen and Dawn regarding finances. In

response, Stephen hired counsel to draft the PEA, which was to “partition or

exchange that community property in order for each party, following the execution

of [the PEA], to hold and possess his or her share of the property as his or her sole

                                        –2–
and separate property.” The PEA included several schedules, which designated the

parties’ prior separate property and partitioned the community property as

exchanged separate property. The PEA further provided that “no community estate

will arise or be created during the remainder of their marriage.” Stephen initialed

each page and signed the PEA, and a notary notarized his signature.

      B. Divorce Proceeding

      Dawn filed for divorce in July 2016 and sought to enforce the Premarital

Agreement. Stephen answered, counterpetitioned for divorce, and sought to enforce

both the Premarital Agreement and the PEA. Thereafter, Dawn asserted fraud,

illegality, and unauthorized agent affirmative defenses to Stephen’s claim that the

PEA was valid and enforceable. Dawn pled that Stephen forged her name to the PEA

and moved to exclude his handwriting expert witness, Curt Baggett.

      On May 3, 2018, the trial court began final trial in this proceeding. As (i) the

parties had resolved the suit affecting parent-child relationship issues at mediation

and (ii) neither party disputed the validity or enforceability of the spring 2000

Premarital Agreement or the Property Agreement Between Spouses, the remaining

issue for the trial court was whether the PEA was valid and enforceable. Stephen,

Dawn, and Baggett, testified during final trial.

      Stephen testified that he signed the PEA first and that he had it notarized on

March 2, 2009. He testified he then met Dawn for lunch and witnessed Dawn sign

the PEA in his car. He testified Dawn was angry and signed the entire PEA over the

                                         –3–
course of ten minutes. Stephen denied any forgery. Dawn testified she did not initial

the pages or otherwise sign the PEA. Dawn testified that in 2009 she and Stephen

discussed a partition and exchange agreement, but she requested changes to the draft

partition and exchange agreement:

      [DAWN’S COUNSEL]: Do you recall what changes you requested?
      [DAWN]: Yes, I wanted to be put on the deed for our properties, and
      also I wanted a morals clause put into the agreement because he was
      constantly gone from the house, and he was usually at a bar but mostly
      strip clubs.

      The PEA contains neither an agreement for Dawn to be placed onto any

property, nor joint ownership of real property, nor a morals clause. Dawn testified

to an incident in which Stephen requested she sign the PEA in his car. Dawn testified

she refused to sign the PEA at that time and never signed the PEA.

      The trial court heard Baggett’s deposition testimony, and he appeared to

testify in-person during trial. Baggett testified as to his qualifications, prior

experience, method, and expert opinion that Dawn had signed the PEA. Dawn’s

counsel took Baggett on voir dire and objected to his expert testimony and opinion

on the bases of his qualifications, credibility, and reliability of his testimony. The

trial court granted Dawn’s motion to exclude Baggett’s expert testimony:

      [THE TRIAL COURT]: I am going to grant the challenge and sustain
      [Dawn’s] objection to [Baggett’s] being qualified as an expert witness
      and strike his testimony.

Thereafter, the trial court entered the following order in its January 29, 2019 Order

on Bifurcated Trial:

                                         –4–
      (5) Petitioner’s Motion to Exclude Testimony and Report of Curt
      Baggett

      The Court finds, and IT IS THEREFORE ORDERED, that the expert
      testimony of Curt Baggett is excluded.

The trial court entered the following order in its January 29, 2019 Final Order

Regarding Validity and Enforceability of Partition And Exchange Agreement:

      Finding and Order on Validity and Enforceability of Partition and
      Exchange Agreement

      The Court finds, and IT IS THEREFORE ORDERED, the Partition and
      Exchange agreement relied upon by Respondent is not valid or
      enforceable for the reason that Petitioner did not sign the Partition and
      Exchange agreement.

This appeal followed.

                                 II.    ISSUES RAISED

      Appellant raises five issues on appeal:

      1.     The trial court erred and abused its discretion in excluding the
      testimony of [Stephen]’s expert Curtis Baggett based on his alleged
      lack of qualifications. The exclusion of his testimony was reversible
      error because it probably caused the rendition of an improper judgment.

      2.     Alternatively, the trial court erred and abused its discretion in
      excluding the testimony of [Stephen]’s expert Curtis Baggett based on
      the alleged lack of reliability of his opinions. The exclusion of his
      testimony was reversible error because it probably caused the rendition
      of an improper judgment.

      3.    The trial court erred in ordering that the Partition and Exchange
      Agreement was not valid or enforceable based on the trial court’s
      finding that [Dawn] did not sign this agreement.

      4.    The trial court erred finding that [Dawn] did not sign the Partition
      and Exchange Agreement.

                                         –5–
        5.     Alternatively, if the trial court’s order that the Partition and
        Exchange Agreement was not valid or enforceable was based on the
        defenses of involuntary signature or unconscionability, this constituted
        error because these defenses were not properly pled by [Dawn].

                                   III.    STANDARDS OF REVIEW

        A. Admissibility of Expert Testimony

        We review rulings on the admissibility of expert testimony for an abuse of

discretion. E.I. du Pont de Nemours & Co. v. Robinson, 923 S.W.2d 549, 558 (Tex.

1995). A trial court abuses its discretion if it acts without reference to any guiding

rules or principles. Downer v. Aquamarine Operators, Inc., 701 S.W.2d 238, 241–

42 (Tex. 1985). Expert testimony is admissible if it will assist the trier of fact to

understand the evidence or to determine a fact in issue. TEX. R. EVID. 702.2

        In applying the abuse of discretion standard, reviewing courts defer to the trial

court’s factual determinations; a reviewing court does not engage in its own factual

review but decides whether the record supports the trial court’s resolution of factual

matters. State v. $217,590.00 in U.S. Currency, 18 S.W.3d 631, 633–34 (Tex. 2000).

A reviewing court determines only whether the trial court properly applied the law

to the facts in reaching its legal conclusion. Id.




    2
      “A witness who is qualified as an expert by knowledge, skill, experience, training, or education may
testify in the form of an opinion or otherwise if the expert’s scientific, technical, or other specialized
knowledge will help the trier of fact to understand the evidence or to determine a fact in issue.” TEX. R.
EVID. 702.
                                                  –6–
      B. Sufficiency of the Evidence

      The abuse of discretion standard in a family law case overlaps the traditional

sufficiency standard of review. In re S.M.V., 287 S.W.3d 435, 446 (Tex. App.—

Dallas 2009, no pet.). However, under an abuse of discretion standard, legal and

factual insufficiency are not independent grounds of error; instead, legal and factual

sufficiency are incorporated into the abuse of discretion standard as relevant factors

in assessing whether a trial court abused its discretion. Id. In applying the abuse of

discretion standard, we engage in a two-pronged analysis: (i) whether the trial court

had sufficient evidence upon which to exercise its discretion and (ii) whether the

trial court erred in applying its discretion. See Vardilos v. Vardilos, 219 S.W.3d 920,

921 (Tex. App.—Dallas 2007, no pet.).

      Here, Stephen’s briefing does not specify whether he challenges the legal

sufficiency or the factual sufficiency of the evidence that Dawn signed the

agreement. When a party challenges the legal sufficiency of the evidence supporting

an adverse finding on an issue on which the party had the burden of proof, it must

show that the evidence establishes as a matter of law all vital facts in support of the

issue. Dow Chem. Co. v. Francis, 46 S.W.3d 237, 241 (Tex. 2001) (per curiam).

When addressing a legal sufficiency challenge, we view the evidence in the light

most favorable to the challenged finding—crediting favorable evidence if a

reasonable fact-finder could and disregarding contrary evidence unless a reasonable

fact-finder could not. City of Keller v. Wilson, 168 S.W.3d 802, 827 (Tex. 2005).

                                         –7–
Anything more than a scintilla of evidence is legally sufficient to support the

finding. Formosa Plastics Corp. USA v. Presidio Eng’rs & Contractors, Inc., 960

S.W.2d 41, 48 (Tex. 1998).

      “When an appellant challenges the factual sufficiency of the evidence on an

issue, we consider all the evidence supporting and contradicting the finding.”

Fulgham v. Fischer, 349 S.W.3d 153, 157 (Tex. App.—Dallas 2011, no pet.) (citing

Plas–Tex, Inc. v. U.S. Steel Corp., 772 S.W.2d 442, 445 (Tex. 1989)). “We set aside

the finding for factual insufficiency only if the finding is so contrary to the evidence

as to be clearly wrong and manifestly unjust.” Id. (citing Cain v. Bain, 709 S.W.2d

175, 176 (Tex. 1986) (per curiam)). In a bench trial, the trial court, as factfinder, is

the sole judge of the credibility of the witnesses. Id. “As long as the evidence falls

‘within the zone of reasonable disagreement,’ we will not substitute our judgment

for that of the fact-finder.” Id. (quoting City of Keller, 168 S.W.3d at 822). In

conducting a factual sufficiency review, we should detail the evidence relevant to

the issue in consideration and clearly state why the finding is factually insufficient

or is so against the great weight and preponderance of the evidence as to be

manifestly unjust, shock the conscience, or clearly demonstrate bias. Windrum v.

Kareh, 581 S.W.3d 761, 781 (Tex. 2019).




                                          –8–
                                   IV.    DISCUSSION

Issue One: The trial court erred and abused its discretion in excluding the
testimony of [Stephen]’s expert Curtis Baggett based on his alleged lack of
qualifications.

      Texas Rule of Evidence 702 contains two hurdles, which must be overcome

before the expert testimony will be admissible. N. Dallas Diagnostic Ctr. v.

Dewberry, 900 S.W.2d 90, 94 (Tex. App.—Dallas 1995, writ denied). “Proponents

of expert testimony must establish: (1) that scientific, technical, or other specialized

knowledge will aid the trier of fact; and (2) the expert witness is qualified to testify

on the subject.” Id. As the trial court excluded the expert testimony in question under

the second prong, we focus on whether the expert was qualified to testify about

handwriting authentication.

      In deciding if an expert is qualified, trial courts “must ensure that those who

purport to be experts truly have expertise concerning the actual subject about which

they are offering an opinion.” Helena Chem. Co. v. Wilkins, 47 S.W.3d 486, 499

(Tex. 2001) (quoting Gammill v. Jack Williams Chevrolet, Inc., 972 S.W.2d 713,

719 (Tex. 1998)). General experience in a specialized field does not qualify a witness

as an expert. Gammill, 972 S.W.2d at 719.

      Stephen asserts the trial court erred in (i) its finding that Baggett was not

qualified to testify as an expert and (ii) its order excluding Baggett’s expert

testimony. Evidence regarding Baggett’s qualifications is found in the record within

Baggett’s deposition, his testimony before the trial court, his curriculum vitae, his

                                          –9–
expert report, and several documents relating to Baggett’s expert testimony from

other cases.

      In his deposition, Baggett testified he had almost thirty years of experience as

a forensic document examiner and handwriting expert. He explained that he trained

under Dr. Ray Walker for ten years and completed an apprenticeship with Dr.

Walker after two years. Baggett testified that he “taught for five years at Handwriting

University” and “was dean of the school there at the Handwriting University for five

years.” Baggett taught two-hour courses once a week and also participated in annual

conventions at which he showed students how to use scientific instruments in

examining documents. Baggett explained he participated in over 6,000 cases as an

“expert in the USA who has examined documents and/or testified in every state of

the USA and at least a dozen foreign countries.” Baggett testified he published four

or five papers, including a “book for the State of Colorado on how to spot a forgery.”

Baggett’s curriculum vitae lists his education and training as follows:

      U.S. Army, Military Police Officer’s School; B.A. and M.Ed.,
      McNeese State University, Lake Charles, Louisiana; and post-graduate
      studies at the University of Houston, Houston, Texas.

The curriculum vitae explains Baggett “has a certificate of completion from the

American Institute of Applied Science.” The record includes a “summary of cases,”

which lists numerous court cases in which Baggett had participated or appeared as

an expert.



                                        –10–
      During trial, Baggett testified that his degrees include a B.A. in speech

education and a M.Ed. in counseling and guidance from McNeese State University

in Lake Charles. Baggett testified he took postgraduate courses in psychology at the

University of Houston. Apart from his apprenticeship with Dr. Walker, Baggett

explained that his education and training in document examination involved an

introductory class on document examination, which he took while in the U.S. Army

Military Police Officer’s School. Baggett testified he did not perform document

examination during his time in service with the U.S. Army.

      Baggett testified he was not certified by (i) the American Board of Forensic

Document Examiners (ABFDE), (ii) the Board of Forensic Document Examiners,

(iii) the National Association of Document Examiners, (iv) the American Society of

Questioned Document Examiners, or (v) the Association of Forensic Document

Examiners. Baggett testified his son operated the Handwriting University at which

he served as a teacher and a dean. The record contains testimony from Baggett that

the Handwriting University has no accreditations. Neither institution that certified

Baggett’s expertise remains in business.

      The record contains an opinion from our Court in which we addressed an issue

with ancillary relation to Baggett’s expertise:

      Brown contends that the trial court erred in overruling his objection to
      the prosecutor’s argument during the guilt or innocence phase of the
      trial in which he called defense witness Curtis Baggett a “charlatan.”
      Baggett testified that he was a psychologist, hypnotherapist,
      psychotherapist, and graphologist, and that he had been designated by

                                        –11–
         the court as an expert witness in this case. The court noted that Baggett
         had not been properly qualified as an expert, and Baggett retracted his
         testimony that the court had designated him as an expert in this case.
         Baggett testified that he is not licensed as a psychologist or a
         psychotherapist and has not practiced therapy full-time for fifteen
         years, although he still conducts occasional weight loss and stress
         management seminars. Baggett works primarily in real estate and
         financial planning. A “charlatan” is defined as “a pretender to medical
         knowledge: a quack.” Webster’s Third New International Dictionary
         378 (1993). We conclude that the prosecutor’s argument that Baggett
         was a charlatan was proper as a reasonable deduction from the
         evidence. See Broussard v. State, 910 S.W.2d 952, 959 (Tex. Crim.
         App. 1995), cert. denied, 519 U.S. 826, 117 S.Ct. 87, 136 L.Ed.2d 44
         (1996).

Brown v. State, No. 05-97-00289-CR, 1999 WL 61858, at *8 (Tex. App.—Dallas

Feb. 9, 1999, no pet.) (emphasis added). The record further contains an order from

United States of America v. Revels from the United States District Court, Eastern

District of Tennessee, Chattanooga Division, in which the federal district court

discussed Baggett’s qualifications and credibility in the areas of document

examination and handwriting analysis in 2012. The federal district court excluded

Baggett’s testimony, concluding “Mr. Baggett lacks the necessary qualifications to

testify at Defendant’s sentencing hearing as an expert in the fields of document

examination and handwriting analysis.”3




   3
       The memorandum order stated Baggett had “questionable training experience” under Walker and:
         Mr. Baggett admitted that his undergraduate and graduate studies were of no particular
         relevance to his training as a document examiner, and that he could not recall whether his
         Military Police Officer’s School training addressed forensic document examination
         techniques.
         ....

                                                  –12–
      A trial court does not abuse its discretion when it makes its decision on

conflicting evidence. Davis v. Huey, 571 S.W.2d 859, 862 (Tex. 1978); Burns v.

Burns, 116 S.W.3d 916, 921 (Tex. App.—Dallas 2003, no pet.). A trial court does

not abuse its discretion as long as some evidence of substantive and probative

character exists to support the trial court’s decision. In re S.M.V., 287 S.W.3d at 450.

Here, the record contains conflicting evidence of substantive and probative character

to support the trial court’s decision. In light of the record before us, we cannot

conclude the trial court abused its discretion in (i) its finding that Baggett was not

qualified to testify as an expert and (ii) its order excluding Baggett’s expert

testimony. We overrule Stephen’s first issue. Consequently, we do not reach

Stephen’s second issue. See TEX. R. APP. P. 47.1.

Issues Three and Four: The Partition and Exchange Agreement

      Because Stephen’s third and fourth issues concern the Partition and Exchange

Agreement, we address them jointly. We understand these issues to challenge the

sufficiency of the evidence to support the trial court’s finding that Dawn did not sign

the agreement.



      The only professional organization in the field of document examination that offers
      certification is the ABFDE. Neither Mr. Baggett nor his mentor Ray Walker is an ABFDE
      member.
      ....
      [O]f particular concern to this Court, is the fact that several other courts have determined,
      inter alia, Mr. Baggett is not qualified to testify.
      ....
      Even under a “minimum indicia-of-reliability standard,” this Court concludes that the
      issues raised with respect to Mr. Baggett’s qualifications call into doubt the reliability of
      any testimony that he would offer.
                                                 –13–
         Texas Family Code § 4.102 permits partition or exchange of community

property:

         At any time, the spouses may partition or exchange between themselves
         all or part of their community property, then existing or to be acquired,
         as the spouses may desire. Property or a property interest transferred to
         a spouse by a partition or exchange agreement becomes that spouse’s
         separate property. The partition or exchange of property may also
         provide that future earnings and income arising from the transferred
         property shall be the separate property of the owning spouse.

TEX. FAM. CODE ANN. § 4.102. Texas Family Code § 4.105 provides, in part, that

“[a] partition or exchange agreement is not enforceable if the party against whom

enforcement is requested proves that: the party did not sign the agreement

voluntarily.” Id. § 4.105(a)(1).

         As discussed above, Stephen testified (i) he signed the PEA in the presence of

a notary, (ii) he had the PEA notarized as to his signature, and (iii) he then presented

the PEA to Dawn in his car, where he watched Dawn sign the PEA. Dawn testified

she never signed the PEA. Although the earlier Premarital Agreement and Property

Agreement Between Spouses had notarizations for both Stephen’s and Dawn’s

signatures, Stephen testified he did not get Dawn’s alleged signature on the PEA

notarized because his understanding was “the whole [PEA] was notarized” when his

signature was notarized—assuming “once it’s notarized it’s notarized.” Stephen

testified he worked in insurance and had documents notarized “all the time.”4 The


   4
       When asked about notarization in his insurance work, Stephen testified:


                                                   –14–
PEA in the record shows varied initials of “DWS” on each page, above a line stating

“Her initials.” The PEA contains a handwritten “Jay K. Stevenson” on a line that

indicates the “attorney representing Wife.” The PEA contains a purported signature

of Dawn.

      The record further includes correspondence between Stephen and Dawn from

late February 2009, in which Dawn refuses to sign the PEA and alleges Stephen

attempted to bully her into signing the PEA. During the lunch meeting at which

Stephen testified Dawn signed the PEA, Dawn testified:

      [DAWN]: I remember being excited by the fact that he had called me
      and asked me to go to lunch, because it was pretty rare. So I went
      downtown and met him at his office and we drove in his vehicle to
      lunch.

      At lunch he proceeded to tell me he was going to have me arrested for
      fraud for the credit card issues we were having if I did not sign this
      document. He had the document in the car. When we left lunch and
      went back into the car, he was trying to get me to sign it in the car. I
      refused to sign it, I got out of the truck, and I threw the document back
      at him.

      He presented it to me at another time later than that and asked me to
      sign it, left it at home. He went out to a Dallas Stars game. I took out
      the page where the signatures were requested and I literally went in the
      backyard and burned them because I was not happy.




      [DAWN’S COUNSEL]: You don’t have Deanna notarize documents for signatures that
      people haven’t signed yet or do you have her notarize blank documents?
      [STEPHEN]: Honestly, we would take documents in and have her notarize them, and I
      assumed that meant they were—it was done. I didn’t know the formal procedure. If you
      want me to admit that we did some—made some errors and didn’t follow the proper
      notarization process both on this and on some insurance documents, we are probably guilty.
      We didn’t know the proper procedure.
                                               –15–
        So I never signed this document. I would have never agreed to sign this
        document. It’s ridiculous.

The record further showed neither Stephen nor Dawn could explain the handwritten

inclusion on the PEA of the name “Jay K. Stevenson” as the attorney representing

Dawn on the PEA. Stephen testified he did not write the name and did not know who

wrote it into the PEA. Dawn testified she did not write it and had not hired Jay K.

Stevenson to represent her on the PEA or any matter since 2000.

        In light of the record before us, we must conclude the trial court had more than

a scintilla of evidence to support its finding that the PEA was not valid or

enforceable. See Formosa Plastics Corp. USA, 960 S.W.2d at 48. We must further

conclude the evidence fell within the zone of reasonable disagreement such that the

trial court’s finding was not against the great weight and preponderance of the

evidence as to be manifestly unjust, shock the conscience, or clearly demonstrate

bias. Windrum, 581 S.W.3d at 781. Thus, the trial court had sufficient evidence upon

which to exercise its discretion. See Vardilos, 219 S.W.3d at 921. The trial court did

not abuse its discretion when it concluded the PEA was not valid or enforceable,

because the evidence was sufficient to find that Dawn did not sign the PEA. See id.

We overrule Stephen’s third and fourth issues. We do not reach Stephen’s fifth issue.

See TEX. R. APP. P. 47.1.5




    5
    Regarding Stephen’s fifth issue, we note that Dawn did not raise any pleadings or arguments regarding
unconscionability or involuntary signature. We pretermit any further discussion on that issue.
                                                 –16–
                               V.    CONCLUSION

      Having overruled Stephen’s first, third, and fourth issues, we affirm the

judgment of the trial court.




                                        /Bill Pedersen, III//
190484f.p05                             BILL PEDERSEN, III
                                        JUSTICE




                                     –17–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

IN THE MATTER OF THE                           On Appeal from the 301st Judicial
MARRIAGE OF DAWN WEEKS                         District Court, Dallas County, Texas
SPALDING AND STEPHEN G.                        Trial Court Cause No. DF-16-14244.
SPALDING AND IN THE                            Opinion delivered by Justice
INTEREST OF D.S., A CHILD                      Pedersen, III. Justices Reichek and
                                               Garcia participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

       It is ORDERED that appellee Dawn Weeks Spalding recover her costs of
this appeal from appellant Stephen G. Spalding.


Judgment entered this 3rd day of September, 2021.




                                        –18–